Citation Nr: 0432416	
Decision Date: 12/07/04    Archive Date: 12/15/04

DOCKET NO.  96-02 421	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a gastrointestinal 
disorder, claimed as constant diarrhea, to include as due to 
an undiagnosed illness.

2.  Entitlement to service connection for blurred vision, 
claimed as loss of vision and dizziness, to include as due to 
an undiagnosed illness.

3.  Entitlement to service connection for a neuropsychiatric 
disorder with insomnia, claimed as a nervous condition, 
memory loss or shakes, to include as due to an undiagnosed 
illness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The veteran had many years of service in the Commonwealth of 
Puerto Rico National Guard.  He is credited with active duty 
for training from February 6, 1979 to July 25, 1979.  He was 
subsequently called to active duty in support of Operation 
Desert Shield/Storm from January 15, 1991 to September 14, 
1991; he served in Southwest Asia from February 17, 1991 to 
August 21, 1991.

This case originally came to the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the San Juan, the 
Commonwealth of Puerto Rico, Department of Veterans (VA), 
Regional Office (RO), which denied entitlement to the 
benefits sought on appeal.

In February 2001, the Board remanded the case for additional 
development.  Subsequently, a June 2004 rating action 
continued the prior denials.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The veteran does not currently have any diagnosed signs 
or symptoms of diarrhea or other gastrointestinal disorder.

3.  The veteran's visual loss has been associated with 
diagnosed refractive error including astigmatism and 
presbyopia.

4.  The veteran's psychiatric complaints, to include 
insomnia, memory loss and shakes, are due to known diagnoses 
of alcoholism and depressive disorder (or service connected 
headaches with vertigo); these complaints were not manifested 
in service, and the record is devoid of competent evidence or 
opinion linking the an acquired psychiatric disability to 
active service.


CONCLUSIONS OF LAW

1.  A chronic gastrointestinal disorder was not incurred in 
or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2004).

2.  A refractive error is not a disability for VA 
compensation purposes.  38 C.F.R. §§ 3.303 (c), 4.9 (2004).  

3.  A chronic disability manifested by blurred vision and 
dizziness was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2004).  

4.  A chronic neuropsychiatric disorder was not incurred in 
or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2004).  

5.  Constant diarrhea, loss of vision, dizziness, insomnia, 
memory loss and shakes are not the result of undiagnosed 
illnesses for compensation purposes.  38 U.S.C.A. §§ 1110, 
1117, 1131, 5107 (West 2002); 38 C.F.R. § 3.317 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

By letter dated in October 2003, the RO advised the veteran 
of the enactment of the Veterans Claims Assistance Act of 
2000 (VCAA).  The veteran was advised that VA would make 
reasonable efforts to help him get the evidence necessary to 
substantiate his claims, but that he must provide enough 
information so that VA could request any relevant records.  
The veteran was advised of the evidence received and was 
requested to provide authorization for the release of any 
private medical records.  The veteran was also asked to 
identify any additional information or evidence that he 
wanted VA to try and obtain.  

The August 1995 statement of the case (SOC), the June 2004 
supplemental statement of the case (SSOC), and the October 
2003 VCAA letter notified the veteran of the relevant laws 
and regulations pertinent to his claims, and essentially 
advised him of the evidence necessary to substantiate his 
claims.  The October 2003 letter, and the June 2004 SSOC, 
notified the veteran of his and VA's respective obligations 
to obtain different types of evidence.  They also advised the 
veteran of the evidence of record, adjudicative actions 
taken, and of the reasons and bases for the actions.  The 
veteran was provided with VA examinations in March 1992, June 
1994, April 2004, and May 2004, and the claims folder 
contains VA treatment records; the veteran has not indicated 
that he has any additional evidence to submit.  

Accordingly, the Board finds that VA has satisfied its duty 
to notify and to assist pursuant to the VCAA.  See 38 
U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. § 3.159(b) 
(2003); Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. 
June 24, 2004) (Pelegrini II); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated while 
performing active duty.  38 U.S.C.A.§ 1110 (West 2002).  
Regulations provide that service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d) (2004).

The record shows that the veteran had service in the 
Southwest Asia Theater of operations during the Persian Gulf 
War.  VA is authorized to pay compensation to any Persian 
Gulf veteran suffering from a chronic disability resulting 
from an undiagnosed illness (or combination of undiagnosed 
illnesses) that either became manifest during service in the 
Southwest Asia theater of operations during the Persian Gulf 
War or became manifest to a degree of disability of 10 
percent or more not later than December 31, 2006.  38 
U.S.C.A. § 1117 (West 2002); 38 C.F.R. § 3.317 (2003).
In order to establish service connection for a disability 
occurring in the PGW under the provisions of 38 U.S.C.A. § 
1117 and 38 C.F.R. § 3.317 noted above, a veteran need only 
present evidence (1) that he or she is "a Persian Gulf 
veteran"; (2) "who exhibits objective indications of chronic 
disability resulting from an illness or combination of 
illnesses manifested by one or more signs or symptoms such as 
those listed in paragraph (b) of 38 C.F.R. § 3.317"; (3) that 
"became manifest either during active military, naval or air 
service in the Southwest Asia theater of operations during 
the PGW, or to a degree of 10 percent or more not later than 
December 31, 2006"; and (4) that such symptomatology "by 
history, physical examination, and laboratory tests cannot be 
attributed to any known clinical diagnosis."  38 C.F.R. § 
3.317(a).  For the purposes of 38 C.F.R. § 3.317, 
disabilities that have existed for 6 months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a 6-month period will be 
considered chronic.  The 6-month period of chronicity will be 
measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.  38 C.F.R. § 3.317(a)(3).  
For purposes of 38 C.F.R. § 3.317, signs or symptoms that may 
be manifestations of undiagnosed illness include, but are not 
limited to (1) fatigue, (2) signs or symptoms involving skin, 
(3) headache, (4) muscle pain, (5) joint pain, (6) neurologic 
signs or symptoms, (7) neuropsychological signs or symptoms, 
(8) signs or symptoms involving the respiratory system (upper 
or lower), (9) sleep disturbance, (10) gastrointestinal signs 
or symptoms, (11) cardiovascular signs or symptoms, (12) 
abnormal weight loss, and (13) menstrual disorders.  38 
C.F.R. § 3.317(b).

In the instant case, medical records pertaining to the 
veteran's period of active duty for training in 1979 indicate 
that he had defective vision due to refractive error which 
was noted in November 1978, prior to his period of active 
duty for training.  These records do not show the presence of 
gastrointestinal or psychiatric disability.  Indeed, he had a 
normal clinical evaluation on separation examination in July 
1979.

Records from the veteran's period of active duty in 1991 
reflect only complaints related to low back pain and sore 
throat.  (The veteran is service connected for disc disease 
and degenerative joint disease of the lumbosacral spine as 
well as headaches with associated vertigo claimed as due to 
undiagnosed illness).  
A March 1992 VA examination showed normal eye examination.  
The veteran was noted to require corrective glasses for long 
distances.  There were no gastrointestinal complaints or 
findings noted.  On psychiatric examination, the veteran 
reported some complaints of anxiety, irritability, and 
becoming verbally aggressive with his family members.  The 
diagnosis was no mental disorder.

In July 1992, the veteran was seen with complaints of severe 
incapacitating back pain, irritability, depression, insomnia, 
and poor concentration.  The diagnosis was depressive 
disorder, not otherwise specified.  In September 1992, the 
veteran was hospitalized, with a diagnosis of atypical 
depression, not otherwise specified.

On Persian Gulf Registry examination in June 1994, the 
veteran complained of anxiety disorder and forgetfulness.  
There was no mention of the presence of gastrointestinal or 
eye disorders.  

A VA gastrointestinal examination was conducted in April 
2004.  The examiner noted that the veteran had a history of 
episodes of diarrhea and hyperlipidemia with enlarged fatty 
liver, and ethanolism with heavy alcoholic consumption, 
controlled at present.  On examination, the abdomen was 
described as normal, soft, depressible, and nontender, with 
no palpable or visceromegaly.  All laboratory tests were 
within normal limits, and abdominal computer tomography 
reported enlarged fatty liver only.  The diagnosis was no 
evidence of gastrointestinal pathology at present; history of 
enlarged fatty liver in remission; and history of ethanolism, 
controlled at present, with no other gastrointestinal or 
digestive condition at present.

A VA psychiatric examination was conducted in April 2004.  
The examiner noted that a February 1995 magnetic resonance 
imaging (MRI) examination of the brain showed few non-
specific subcortical white matter hyperintense foci.  The 
veteran reported numbness of the left side of his body as 
well as dizzy spells recently.  He admitted drinking beer.  
Mental status examination showed the veteran alert and 
oriented times three.  His mood was euthymic and affect 
constricted.  His attention and concentration were good, and 
memory was fair.  His speech was clear and coherent.  He was 
not hallucinating, suicidal or homicidal.  Insight and 
judgment were fair.  The veteran was not depressed.  The 
diagnosis was alcohol dependence.  In the examiner's opinion, 
the veteran's psychiatric diagnosis was related to his 
ethanolism, which he tried to minimize.  The examiner further 
stated:

He has presented periods of depression, 
sleeping problems, and irritability after 
military service, but has not been 
constantly present; nor has been in need of 
continuous treatment.  The veteran's 
neuropsychiatric condition is not 
considered as related to service, nor could 
be considered as an "Undiagnosed 
illness."

VA Persian Gulf War guidelines examination conducted in April 
2004 noted a diagnosis of major depressive disorder.  The 
veteran indicated that he no longer experienced diarrhea, and 
had a good appetite, with normal bowel movements.

A VA eye examination was conducted in May 2004.  The veteran 
reported loss of vision.  On examination, there was no 
diplopia or visual field deficit.  Right nasal pterygium was 
noted.  The diagnosis was refraction error- 
astigmatism/presbyopia; right nasal pterygium not interfering 
with visual axis.

The Board finds that the preponderance of the evidence is 
against the veteran's claims for service connection for 
psychiatric, eye, and gastrointestinal disorders.  

The service medical records do not show any treatment or 
complaints of psychiatric or gastrointestinal nature.  As 
noted above, the current medical record does not demonstrate 
any gastrointestinal disability, and the veteran specifically 
noted to the VA examiner in April 2004 that he no longer 
experienced diarrhea.

The first psychiatric complaints were noted in 1992, 
approximately six months after the veteran's separation from 
his period of active duty, and there is no competent evidence 
that suggests a nexus between a current psychiatric disorder 
and any incident of active service.  In fact, the VA 
examining psychiatrist's report dated in April 2004 
specifically concluded that the veteran's psychiatric 
pathology was not related to his period of service.  His 
alcohol dependence is not a disability for which service 
connection is applicable.  See 38 U.S.C.A. § 105 (West 2002); 
38 C.F.R. § 3.301 (2004).   

Presbyopia is a refractive error of the eye and not a disease 
or injury within the meaning of the applicable legislation.  
38 C.F.R. §§ 3.303(c), 4.9.  While the recent VA eye 
examination noted pterygium, this was not noted during 
service and it was not currently interfering with the 
veteran's visual axis.

The examinations of record have resulted in findings 
attributing the veteran's complaints to known diagnoses, 
including alcoholism, depressive disorder, and the service 
connected headaches with vertigo.  The April 2004 VA examiner 
concluded that there was no evidence of undiagnosed illness, 
and the VA Persian Gulf examinations did not result in 
findings of Persian Gulf War syndrome.  Because the veteran's 
complaints have been related by medical evidence to known 
diagnoses, the Board must find that service connection for a 
psychiatric disorder is not warranted.  38 U.S.C.A. § 1117; 
38 C.F.R. § 3.317.  As noted above, there is no competent 
evidence of record that suggests a causal relationship 
between a disability of the gastrointestinal system or eyes 
and any incident of active service.  Accordingly, service 
connection for those claimed disorders is not warranted 
either on a direct incurrence theory, or as due to an 
undiagnosed illness.

As the preponderance of the evidence is against the claims, 
the benefit of the doubt doctrine is not for application, and 
the claims for service connection must be denied.  38 C.F.R. 
§ 3.102 (2004).


ORDER

The appeal is denied.


	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



